—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Owens, J.), both rendered February 25, 1992, convicting him of robbery in the first degree (two counts, one count as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s first argument, that the evidence before the Grand Jury was legally insufficient to support the charges contained in Indictment No. 3558/91, is beyond the scope of appellate review as a result of the defendant’s plea of guilty to the crime of robbery in the first degree in satisfaction of that indictment (see, People v Dunbar, 53 NY2d 868, 871; People v Gerber, 182 AD2d 252, 261). There is no basis in the record upon which to conclude that the defendant’s plea under this indictment, or under Indictment No. 9474/91, was involuntary, nor is there any basis in the record for the argument that the defendant was caused to plead guilty as a result of the ineffective assistance of his attorney in the Supreme Court (see, Hill v Lockhart, 474 US 52, 59; People v Hayes, 186 AD2d 268). We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Altman, Krausman and Goldstein, JJ., concur.